Eeese, Ch. J.
This cause was instituted before a justice of the peace of Antelope county.
On the thirteenth day of September, 1887, a judgment *38was rendered in favor of the plaintiff in the action. On the 22d day of the same month, an appeal bond was filed by the defendant, who is plaintiff in error here. On the 28th of October, 1887, a transcript of the proceedings was filed in the district court. Defendant in error, who was the plaintiff in the action before the justice of the peace, filed his motion to dismiss the appeal, because the same was not taken within thirty days after the judgment, as required by law. The motion was sustained and the appeal dismissed. There appears to have been no showing of diligence on the part of the appellant in that case, therefore the decision of the district court in dismissing the appeal was correct. See section 1011 of the civil code. Slaven v. Hellman, 24 Neb., 646.
The judgment of the district court is affirmed.
Judgment affirmed.
The other judges concur.